EXHIBIT 13.0 2010 Annual Report to Shareholders TABLE OF CONTENTS Page President's Letter to Shareholders 1 Selected Consolidated Financial and Other Data 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 3 Report of Independent Registered Public Accounting Firm 15 Consolidated Balance Sheets 16 Consolidated Statements of Income 17 Consolidated Statements of Stockholders' Equity 18 Consolidated Statements of Cash Flows 19 Notes to Consolidated Financial Statements 20 Directors and Executive Officers 49 Banking Locations 49 Transfer Agent/Registrar 49 Quaint Oak Bancorp, Inc. PRESIDENT’S LETTER TO SHAREHOLDERS To our Shareholders, a message from the President and CEO: On behalf of the Board of Directors, Senior Management and Employees of Quaint Oak Bancorp and Quaint Oak Bank, I am pleased to report that Quaint Oak Bancorp has achieved net income of $671,000 for the year ended 2010.This represents a 37.8% increase over net income from the previous year.This level of net income translates to earnings of $0.65 per basic share and $0.64 per diluted share for 2010 compared to $0.42 per basic and diluted share for 2009. Additionally, I am pleased to report that the Company’s assets have experienced a controlled yet healthy growth of 8.7% to finish the year at $102.1 million.As we continue to expand it is also worthy to note that our efficiency ratio continues to improve. We are pleased to have posted these accomplishments while making significant improvement in our subsidiary mortgage company’s infrastructure.It is within the subsidiary companies that our non-interest income growth has taken place.We feel that with the improvements made this year, our subsidiary companies are poised to forge ahead as the housing market improves. We have experienced continued improvement in our net interest margin as our cost of funds decline.Additionally we have implemented asset restructuring over a number of years in order to achieve asset sensitivity.Positive asset sensitivity indicates that as our liabilities reprice so will our assets reprice.We have this year measured a significant change to asset sensitivity as we increased our short-term investments and investment securities and increased originations of adjustable rate loans. As the economy shows small signs of improvement, our non performing assets as a percent of total assets have declined to 2.64% at year end from a high of 3.52% at March 31, 2010. While our real estate owned increased in 2010 and the first quarter of 2011, we are actively managing the properties which are being rehabilitated, leased or listed for sale. We are pleased to have implemented successful stock repurchase plans which have resulted in the repurchase of 396,189 shares, or 28.5%, of our shares issued in our initial stock offering in 2007. During 2010 the Board of Directors also deemed it appropriate to increase the rate of dividend payout to our stockholders.The advance of these Company accomplishments during the year is gratifying given the economic circumstance.As always, our current and continued focus remains on long term profitability and payment of dividends supported by an active stock repurchase program.This focus continues to reflect the Company’s strong commitment to shareholder value. Robert T. Strong President and Chief Executive Officer Quaint Oak Family of Companies Quaint Oak Bancorp, Inc. Quaint Oak Bank Quaint Oak Abstract, LLC׀Quaint Oak Mortgage, LLC׀Quaint Oak Real Estate, LLC Serving the Delaware Valley and the Lehigh Valley Markets Quaint Oak Bancorp, Inc. SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA Set forth below is selected financial and other data of Quaint Oak Bancorp, Inc.You should read the financial statements and related notes contained in this Annual Report which provide more detailed information. At or For the Years Ended December 31, (Dollars in Thousands, except per share data) Selected Financial and Other Data: Total assets $ $ Cash and cash equivalents Investment in interest-earning time deposits Investment securities available for sale at fair value (cost-2010 $3,290; 2009 $1,001) Mortgage-backed securities held to maturity (fair value-2010 $5,810; 2009 $8,142) Loans receivable, net Federal Home Loan Bank stock, at cost Bank premises and equipment, net Deposits Federal Home Loan Bank advances Stockholders’ Equity Selected Operating Data: Total interest income $ $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Total non-interest income Total non-interest expense Income before income taxes Income taxes Net income $ $ Selected Operating Ratios(1): Average yield on interest-earning assets % % Average rate on interest-bearing liabilities Average interest rate spread(2) Net interest margin(2) Average interest-earning assets to average interest-bearing liabilities Net interest income after provision for loan losses to non-interest expense Total non-interest expense to average assets Efficiency ratio(3) Return on average assets Return on average equity Average equity to average assets Asset Quality Ratios(4): Non-performing loans as a percent of total loans receivable, net(5) % % Non-performing assets as a percent of total assets(5) Non-performing assets and troubled debt restructurings as a percent of total assets. Allowance for loan losses as a percent of non-performing loans Allowance for loan losses as a percent of total loans receivable Net charge-offs to average loans receivable Capital Ratios(4): Tier 1 leverage ratio % % Tier 1 risk-based capital ratio Total risk-based capital ratio With the exception of end of period ratios, all ratios are based on average daily balances during the indicated periods. Average interest rate spread represents the difference between the average yield on interest-earning assets and the average rate paid on interest-bearing liabilities, and net interest margin represents net interest income as a percentage of average interest-earning assets. The efficiency ratio represents the ratio of non-interest expense divided by the sum of net interest income and non-interest income. Asset quality ratios and capital ratios are end of period ratios, except for net charge-offs to average loans receivable. Non-performing assets consist of non-performing loans and other real estate owned at December 31, 2010 and 2009.Non-performing loans consist of non-accruing loans plus accruing loans 90 days or more past due. 2 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations General Quaint Oak Bancorp, Inc. (the “Company”) was formed in connection with Quaint Oak Bank’s (the “Bank”) conversion to a stock savings bank completed on July 3, 2007.The Company’s results of operations are dependent primarily on the results of Quaint Oak Bank, a wholly owned subsidiary of the Company. Quaint Oak Bank’s profitability depends primarily on its net interest income, which is the difference between interest income earned on interest-earning assets, principally loans, and interest expense paid on interest-bearing liabilities, principally deposits.Net interest income is dependent upon the level of interest rates and the extent to which such rates are changing.Quaint Oak Bank’s profitability also depends, to a lesser extent, on investments in interest-earning deposits in other institutions and investment securities, non-interest income, borrowings from the Federal Home Loan Bank of Pittsburgh, provision for loan losses, non-interest expenses and federal and state income taxes. Quaint Oak Bank’s business consists primarily of originating residential, multi-family and commercial real estate loans secured by property in its market area.Typically, single-family loans involve a lower degree of risk and carry a lower yield than commercial real estate, construction, commercial business and consumer loans.Primarily since fiscal 2004, commercial real estate loans have increased as a percentage of Quaint Oak Bank’s loan portfolio to 24.8% at December 31, 2010.Quaint Oak Bank’s loans are primarily funded by certificates of deposit, which typically have a higher interest rate than passbook, statement and eSavings accounts.At December 31, 2010, certificates of deposit amounted to 66.2% of total assets compared to 60.1% of total assets at December 31, 2009.Quaint Oak Bank does not offer transactional deposit products such as NOW, money market demand accounts or checking accounts.Management anticipates that certificates of deposit will continue to be a primary source of funding for Quaint Oak Bank’s assets. Our results of operations are significantly affected by general economic and competitive conditions, particularly with respect to changes in interest rates, government policies and actions of regulatory authorities as well as other factors beyond our control. Future changes in applicable law, regulations or government policies may materially affect our financial condition and results of operations. Forward-Looking Statements Are Subject to Change We make certain statements in this document as to what we expect may happen in the future. These statements usually contain the words "believe," "estimate," "project," "expect," "anticipate," "intend" or similar expressions. Because these statements look to the future, they are based on our current expectations and beliefs. Actual results or events may differ materially from those reflected in the forward-looking statements. You should be aware that our current expectations and beliefs as to future events are subject to change at any time, and we can give you no assurances that the future events will actually occur. Critical Accounting Policies In reviewing and understanding financial information for the Company, you are encouraged to read and understand the significant accounting policies used in preparing our financial statements.These policies are described in Note 2 of the notes to our financial statements. The accounting and financial reporting policies of the Company conform to accounting principles generally accepted in the United States of America and to general practices within the banking industry. Accordingly, the consolidated financial statements require certain estimates, judgments, and assumptions, which are believed to be reasonable, based upon the information available. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the periods presented. The following accounting policies comprise those that management believes are the most critical to aid in fully understanding and evaluating our reported financial results. These policies require numerous estimates or economic assumptions that may prove inaccurate or may be subject to variations which may significantly affect our reported results and financial condition for the period or in future periods. 3 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations Allowance for Loan Losses.The allowance for loan losses represents management’s estimate of losses inherent in the loan portfolio as of the balance sheet date and is recorded as a reduction to loans. The allowance for loan losses is increased by the provision for loan losses, and decreased by charge-offs, net of recoveries. Loans deemed to be uncollectible are charged against the allowance for loan losses, and subsequent recoveries, if any, are credited to the allowance. All, or part, of the principal balance of loans receivable are charged off to the allowance as soon as it is determined that the repayment of all, or part, of the principal balance is highly unlikely. Because all identified losses are immediately charged off, no portion of the allowance for loan losses is restricted to any individual loan or groups of loans, and the entire allowance is available to absorb any and all loan losses. The allowance for loan losses is maintained at a level considered adequate to provide for losses that can be reasonably anticipated. Management performs a quarterly evaluation of the adequacy of the allowance. The allowance is based on the Company’s past loan loss experience, known and inherent risks in the portfolio, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, composition of the loan portfolio, current economic conditions and other relevant factors. This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant revision as more information becomes available. The allowance consists of specific, general and unallocated components. The specific component relates to loans that are classified as impaired. For loans that are classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan. The general component covers pools of loans by loan class. These pools of loans are evaluated for loss exposure based upon historical loss rates for each of these categories of loans, adjusted for qualitative factors. These significant factors may include changes in lending policies and procedures, changes in existing general economic and business conditions affecting our primary lending areas, credit quality trends, collateral value, loan volumes and concentrations, seasoning of the loan portfolio, recent loss experience in particular segments of the portfolio, duration of the current business cycle and bank regulatory examination results. The applied loss factors are reevaluated quarterly to ensure their relevance in the current economic environment.Residential mortgage lending generally entails a lower risk of default than other types of lending. Consumer loans and commercial real estate loans generally involve more risk of collectability because of the type and nature of the collateral and, in certain cases, the absence of collateral. It is the Company’s policy to establish a specific reserve for loss on any delinquent loan when it determines that a loss is probable. An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis by either the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is collateral dependent.An allowance for loan losses is established for an impaired loan if its carrying value exceeds its estimated fair value. The estimated fair values of substantially all of the Company’s impaired loans are measured based on the estimated fair value of the loan’s collateral. A loan is classified as a troubled debt restructuring (“TDR”) if the Company, for economic or legal reasons related to a debtor’s financial difficulties, grants a concession to the debtor that it would not otherwise consider. Concessions granted under a TDR typically involve a temporary or permanent reduction in payments or interest rate or an extension of a loan’s stated maturity date at less than a current market rate of interest. Loans classified as TDRs are designated as impaired. 4 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations For loans secured by real estate, estimated fair values are determined primarily through third-party appraisals. When a real estate secured loan becomes impaired, a decision is made regarding whether an updated certified appraisal of the real estate is necessary. This decision is based on various considerations, including the age of the most recent appraisal, the loan-to-value ratio based on the original appraisal and the condition of the property. Appraised values are discounted to arrive at the estimated selling price of the collateral, which is considered to be the estimated fair value. The discounts also include estimated costs to sell the property. The allowance calculation methodology includes further segregation of loan classes into risk rating categories. The borrower’s overall financial condition, repayment sources, guarantors and value of collateral, if appropriate, are evaluated annually for all loans (except one-to-four family residential owner-occupied loans) where the total amount outstanding to any borrower or group of borrowers exceeds $500,000, or when credit deficiencies arise, such as delinquent loan payments. Credit quality risk ratings include regulatory classifications of special mention, substandard, doubtful and loss. Loans criticized special mention have potential weaknesses that deserve management’s close attention. If uncorrected, the potential weaknesses may result in deterioration of the repayment prospects. Loans classified substandard have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They include loans that are inadequately protected by the current sound net worth and paying capacity of the obligor or of the collateral pledged, if any. Loans classified doubtful have all the weaknesses inherent in loans classified substandard with the added characteristic that collection or liquidation in full, on the basis of current conditions and facts, is highly improbable. Loans classified as a loss are considered uncollectible and are charged to the allowance for loan losses. Loans not classified are rated pass. In addition, Federal regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan losses and may require the Company to recognize additions to the allowance based on their judgments about information available to them at the time of their examination, which may not be currently available to management. Based on management’s comprehensive analysis of the loan portfolio, management believes the current level of the allowance for loan losses is adequate. Other-Than-Temporary Impairment of Securities.Securities are evaluated on at least a quarterly basis, and more frequently when market conditions warrant such an evaluation, to determine whether a decline in their value is other-than-temporary. To determine whether a loss in value is other-than-temporary, management utilizes criteria such as the reasons underlying the decline, the magnitude and duration of the decline and whether or not management intends to sell or expects that it is more likely than not that it will be required to sell the security prior to an anticipated recovery of the fair value. The term “other-than-temporary” is not intended to indicate that the decline is permanent, but indicates that the prospects for a near-term recovery of value are not necessarily favorable, or that there is a lack of evidence to support a realizable value equal to or greater than the carrying value of the investment. Once a decline in value for a debt security is determined to be other-than-temporary, the other-than-temporary impairment is separated into (a) the amount of the total other-than-temporary impairment related to a decrease in cash flows expected to be collected from the debt security (the credit loss) and (b)the amount of the total other-than-temporary impairment related to all other factors. The amount of the total other-than-temporary impairment related to the credit loss is recognized in earnings. The amount of the total other-than-temporary impairment related to all other factors is recognized in other comprehensive income, except for equity securities, where the full amount of the other-than-temporary impairment is recognized in earnings. Income Taxes.Deferred income tax assets and liabilities are determined using the liability (or balance sheet) method.Under this method, the net deferred tax asset or liability is determined based on the tax effects of the temporary differences between the book and tax bases of the various assets and liabilities and net operating loss carryforwrads and gives current recognition to changes in tax rates and laws.The realization of our deferred tax assets principally depends upon our achieving projected future taxable income.We may change our judgments regarding future profitability due to future market conditions and other factors.We may adjust our deferred tax asset balances if our judgments change. Comparison of Financial Condition at December 31, 2010 and December 31, 2009 General. The Company’s total assets at December 31, 2010 were $102.1 million, an increase of $8.2 million, or 8.7%, from $93.9 million at December 31, 2009.This increase was primarily due to growth in cash and cash equivalents of $3.2 million, investment in interest-earning time deposits of $2.8 million, investment securities available for sale of $2.3 million, loans receivable, net of the allowance for loan losses, of $2.0 million, and other real estate owned of $278,000.Offsetting these increases were principal payments from mortgage-backed securities held to maturity of $2.3 million.Asset growth for the year ended December 31, 2010 was funded by an $11.4 million increase in deposits.Deposit growth was also used to pay-down FHLB advances of $1.3 million. 5 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations Cash and Cash Equivalents. Cash and cash equivalents increased $3.2 million, or 59.6%, from $5.4 million at December 31, 2009 to $8.6 million at December 31, 2010 as principal payments on mortgage-backed securities held to maturity, and deposits not used to fund loans or pay-down FHLB advances, were invested in liquid money market accounts. Investment in Interest-Earning Time Deposits.Investment in interest-earning time deposits increased $2.8 million, or 90.3%, from $3.2 million at December 31, 2009 to $6.0 million at December 31, 2010 as the Company used this investment vehicle to complement its investment securities portfolio.At December 31, 2010, $3.0 million invested in interest-earning time deposits were maturing in one year or less. Investment Securities.Available for sale investment securities increased to $3.3 million at December 31, 2010 from $1.0 million at December 31, 2009.During this same period, mortgage-backed securities held to maturity decreased $2.3 million, or 30.1% from $7.7 million at December 31, 2009 to $5.4 million at December 31, 2010, due to principal payments on these securities. Loans Receivable, Net. Loans receivable, net, increased $2.0 million, or 2.7%, to $74.7 million at December 31, 2010 from $72.7 million at December 31, 2009.This increase was funded primarily by an $11.4 million increase in deposits.Increases within the portfolio occurred in the constructionloan categorywhich grew $2.2 million or 63.3%,residential mortgage one-to-four family non-owner occupied category, which grew $1.1 million or 4.5%, commercial lines of credit which increased $657,000 or 54.9%, commercial real estateloanswhich increased $156,000 or, 0.8%, and multi-family residential loans which increased $99,000 or 3.2%, as the Company continues its strategy of diversifying its loan portfolio with higher yielding and shorter-term loan products.These increases were partially offset by decreases of $2.0 million or 12.7% of residential mortgage one-to-four family owner occupied loans, and $264,000 or 4.1% in home equity loans.Decreases in these loan categories are attributable to normal amortization and pay-offs. Deposits. Total interest-bearing deposits increased $11.4 million, or 16.8%, to $79.7 million at December 31, 2010 from $68.3 million at December 31, 2009.This increase was attributable to increases of $11.1 million in certificates of deposit, $290,000 in statement savings accounts, and $275,000 in eSavings accounts, offset by a decrease of $198,000 in passbook savings accounts.The increase in certificates of deposit was primarily due to the competitive interest rates offered by Quaint Oak Bank and investors seeking the safety of insured bank deposits. Federal Home Loan Bank Advances. Federal Home Loan Bank advances decreased $1.3 million from $6.9 million at December 31, 2009 to $5.6 million at December 31, 2010 as the Company used excess liquidity to pay-down Federal Home Loan Bank advances. Other Borrowings.In June 2009, the Company borrowed $450,000 from a commercial bank to finance the acquisition of a building in Allentown, Pennsylvania which serves as the offices for the Bank’s subsidiaries which began operation in July 2009 and branch banking office that opened in February 2010.The loan has an interest rate of 5.75%, matures on July 1, 2014 and is amortizing over 180 months. The balance on the loan at December 31, 2010 was $423,000. Stockholders’ Equity.Total stockholders’ equity decreased $2.2 million to $15.2 million at December 31, 2010 from $17.4 million at December 31, 2009.Contributing to the decrease for the year was the purchase of 307,276 shares of the Company’s stock in the open-market as part of the Company’s stock repurchase programs, as well as other private repurchases, for an aggregate purchase price of $2.9 million, dividends paid of $137,000, and $14,000 of accumulated other comprehensiveloss.These decreases were offset by $671,000 of net income for the year ended December 31, 2010, $118,000 amortization of stock awards and options under our stock compensation plans, and $68,000 related to common stock earned by participants in the employee stock ownership plan. 6 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations Comparison of Operating Results for the Years Ended December 31, 2010 and 2009 General.Net income amounted to $671,000 for the year ended December 31, 2010 compared to $487,000 for the year ended December 31, 2009.The $184,000, or 37.8% increase in net income was primarily the result of a $547,000 increase in net interest income, an $117,000 increase in non-interest income, and a $51,000 decrease in the provision for loan losses, offset by a $405,000 increase in non-interest expense and a $126,000 increase in the provision for income taxes. Net Interest Income.Net interest income increased $547,000, or 18.4%, to $3.5 million for the year ended December 31, 2010 from $3.0 million for the year ended December 31, 2009.The increase was driven by a $481,000, or 19.7% decrease in interest expense and a $66,000, or 1.2% increase in interest income. Interest Income.Interest income increased $66,000, or 1.2%, to $5.5 million for the year ended December 31, 2010 from $5.4 million for the year ended December 31, 2009.The increase resulted primarily from a $5.4 million increase in average interest-earning assets which had the effect of increasing interest income by $144,000.This increase in volume was offset by a $78,000 decrease in interest income resulting from a 28 basis point decrease in the overall yield on interest-earning assets to 5.80% for the year ended December 31, 2010 from 6.08% for the year ended December 31, 2009.The growth in average interest-earnings assets between the two periods can be attributed primarily to the increases in average net loans receivable of $2.4 million and $5.2 million in average short-term investments and investment securities, offset by a $2.2 million decrease in average mortgage-backed securities.The increase in average net loans receivable and average short-term investments and investment securities was primarily funded by the increase in average interest-bearing deposits while the decrease in mortgage-backed securities was due to principal payments on these securities.The decrease in the overall yield on interest earning assets was consistent with the decrease in market interest rates from December 2009 to December 2010. Interest Expense.Interest expense decreased $481,000, or 19.7%, to $2.0 million for the year ended December 31, 2010 compared to $2.4 million for the year ended December 31, 2009.The decrease was primarily attributable to an 87 basis point decrease in the overall cost of interest-bearing liabilities to 2.39% for the year ended December 31, 2010 from 3.26% for the year ended December 31, 2009 which resulted in a decrease of $706,000 of interest expense.This decrease in interest expense due to rate was offset by a $7.1 million increase in average interest-bearing liabilities, which had the effect of increasing interest expense by $224,000.The increase in the average balance of interest-bearing liabilities was primarily driven by the growth in certificates of deposit, statement savings accounts and eSavings accounts due to customer interest in higher yielding secure investments, offset by a decrease in FHLB advances.The decrease in rates was consistent with the decrease in market interest rates from December 2009 to December 2010. 7 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations Average Balances, Net Interest Income, and Yields Earned and Rates Paid. The following table shows for the periods indicated the total dollar amount of interest from average interest-earning assets and the resulting yields, as well as the interest expense on average interest-bearing liabilities, expressed both in dollars and rates, and the net interest margin.All average balances are based on daily balances. YearEnded December 31, Average Balance Interest Average Yield/ Rate Average Balance Interest Average Yield/ Rate Interest-earning assets: (Dollars In Thousands) Short-term investments and investment securities $ $ % $ $ % Mortgage-backed securities Loans receivable, net (1) Total interest-earning assets % % Non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Passbook accounts $ 18 % $ 30 % Statement savings accounts 67 86 eSavings accounts 22 23 Certificate of deposit accounts Total deposits FHLB advances Other borrowings 25 11 Total interest-bearing liabilities % % Non-interest-bearing liabilities Total liabilities Stockholders’ Equity Total liabilities and Stockholders’ Equity $ $ Net interest-earning assets $ $ Net interest income; average interest rate spread $ % $ % Net interest margin (2) % % Average interest-earning assets to averageinterest-bearing liabilities % % Includes non-accrual loans during the respective periods.Calculated net of deferred fees and discounts, loans in process and allowance for loan losses. Equals net interest income divided by average interest-earning assets. 8 Quaint Oak Bancorp, Inc. Management's Discussion and Analysis of Financial Condition and Results of Operations Rate/Volume Analysis.The following table shows the extent to which changes in interest rates and changes in volume of interest-earning assets and interest-bearing liabilities affected our interest income and expense during the periods indicated.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (1) changes in rate, which is the change in rate multiplied by prior year volume, (2) changes in volume, which is the change in volume multiplied by prior year rate, and (3) changes in rate/volume, which is the change in rate multiplied by the change in volume. 2010 vs. 2009 2009 vs. 2008 Increase (Decrease) Due to Increase (Decrease) Due to Rate Volume Rate/ Volume Total Increase (Decrease) Rate Volume Rate/ Volume Total Increase (Decrease) (In Thousands) Interest income: Short-term investments andinvestment securities $ ) $
